Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claim 1 is the independent claim under consideration in this Office Action.
	Claims 2-9 are the dependent claims under consideration in this Office Action.
COMMENTS
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the independent claim defines a cloth spreading apparatus including a spreading unit with a pair of spreading clamps for grasping the corners of a cloth article and passing this in spread out fashion to an ejection unit having a conveyor belt for feeding the article to a machine for further processing it.  The cloth spreading apparatus further includes a wrinkle smoothing unit having a pair of wrinkle smoothing clamps at respective right and left sides of the machine where the remainder portion of the article is smoothed as the article is pulled to the ejection unit.  The wrinkle smoothing clamps including a moving unit for moving pairs of smoothing clamps apart and upwards at the same time as the article is moved by the conveyor belt.  The dependent claims further limit the structure of the spreading unit of the independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Pertinent Citations
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Buss illustrates a feeding portion with directed air flow for smoothing a remainder of a cloth as it is fed to a conveyor.  Curie illustrates a conveyor feed including a side clamp for pulling and aligning a sheet as it is moved.  Garrone illustrates an air suction duct for applying a tension to a sheet as it is fed to a conveyor.  Weir ‘402 and ‘665, Jensen and Ueda et al. illustrate grippers or conveyors for smoothing an article as it is moved to a spreader or conveyor.  Kamberg illustrates a brush conveyor for smoothing a sheet being fed to a conveyor.  
INQUIRIES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987.  The examiner can normally be reached on Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732